DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 11/5/2021 has been received and fully considered.  In the response, claims 1 and 9 have been amended.  Therefore, claims 1-9 are pending.  

Claim Objections
Claim 1 is objected to because of the following informalities: in line 6 “a” should be inserted before “game title”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,961,302 to Justice in view of U.S. Patent Application Publication No. 2014/0094315 to Stine.
With regard to claim 1, Justice discloses method, comprising: loading instances of a game on one or more game consoles of a cloud game server (e.g., see Fig. 9, step 910), the loading of instances for the game is based on usage history available for the game on the cloud game server (e.g., see at least column 1, lines 52-59, “historical usage data”); and dynamically 
[claim 3] wherein assigning users further includes, monitoring status of an instance of the game assigned to a user to determine presence or absence of user engagement at the instance; and re-assigning, based on the monitored status, the instance of the game to a second user, when no user engagement is detected from the user assigned to the instance of the game, for a pre-defined period of time (e.g., see column 8, lines 22-35); 
[claim 4] wherein monitoring status further includes, maintaining an instant play log for the instances of the game available on the cloud game server, the instant play log keeping track of the usage history of the game based on user interactions at the instance of the game, information provided in the instant play log used to manage the number of instances of the game and for re-assigning the one or more of the instances of the game to one or more other users (e.g., see column 8, lines 22-35); 
[claim 5] wherein adjusting further includes, determining the usage history for the game for a pre-defined period of time using information provided in the instant play log; and adjusting the number of instances of the game downward, when the usage history for the game during the pre-defined period of time indicates a demand that is less than the number of instances available for the game by a pre-defined threshold value (e.g., see column 8, lines 22-35);  
claim 6] wherein adjusting further includes, predicting usage demand for the game using information provided in the instant play log, wherein the information in the instant play log provides usage history for the game and for other games that are from same genre as the game; and adjusting the number of instances of the game based on the usage demand predicted for the game (e.g., see column 8, lines 22-35; the system predicts game usage based on past usage, for example, based on time of day); 
[claim 7] wherein loading instances of the game includes loading generic game related data of the game, and assigning users includes loading user related data of respective users for corresponding instances of the game assigned to the respective users (e.g., Fig. 8, “Standby at Start” is generic loading); 
[claim 8] wherein loading further includes, determining a pre-defined threshold value for the number of instances of the game that can be instantiated on each game console in the cloud game server; and loading the number of instances of the game on each game console in accordance to the pre- defined threshold value and the usage history for the game (e.g., see column 8, lines 22-35). 
Justice is silent with regard to detecting, by the cloud game server, an amount of time of hovering interaction occurring at a game title of the game presented for selection, the hovering interaction is not a selection action selecting said game for game play; assigning users to corresponding instances of said game, when the amount of time of hovering interaction of respective users detected at the game exceeds a pre-defined threshold value, the assigning done automatically and prior to receiving selection action from the respective ones of the users. 
In a related field of endeavor, Stine teaches detecting, by the cloud game server, an amount of time of hovering interaction occurring at a game title of (e.g., see Fig. 4, wherein “B” 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Justice with hovering interaction as taught by Stine in order to use a known technique to improve a similar device in the same way.  In this case, a mouse hovering action is indicative of user interest in the game and it is logical to use hovering data as trigger to pre-load game data when the hovering exceeds a certain time threshold in order to reduce waiting time for the user.
With regard to claim 9, Justice in combination with Stine make obvious the recited features based on the same analysis as set forth above for claims 1-8.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. 
Justice fails to disclose recited features related to hovering interaction.  The Examiner agrees as evidenced by the reliance on a secondary reference (Stine) to teach the hovering interaction features.  This argument is unpersuasive because, Stine, not Justice is relied upon in the previous Office action and this Final Rejection of claims 1 and 3-9. 
On page 6, Applicant notes that Stine is assigned to the same assignee as the instant application and broadly argues that Stine “does not teach the missing features of Justice.”  The Examiner respectfully disagrees.  Applicant’s attention is drawn to Fig. 4 and paragraph 36 of Stine for disclosure of the recited hovering interaction features.  For at least these reasons, the 103 rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-571-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715